Exhibit 10.2

Steelberg Performance-Based Option

VERITONE, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Veritone, Inc. (the “Corporation”):

Optionee:                                         

Grant Date: May 11, 2017

Vesting Commencement Date: May 11, 2017

Exercise Price: $15.00 per share

Number of Option Shares: 522,409 shares of Common Stock

Expiration Date: May 10, 2017

Type of Option:  ☐ Incentive Stock Option

                             ☒ Non-Statutory Stock Option

Exercise Schedule: The Option shall vest and become exercisable for the Option
Shares upon the date (the “Vesting Date”) that is the earlier of (i) the date
the market capitalization of the Corporation, based on the closing price per
share of capital stock of the Corporation’s Common Stock as reported on the
Corporation’s primary stock exchange/market on such date multiplied by the
number of shares of capital stock of the Corporation outstanding, equals or
exceeds Four Hundred Million Dollars ($400,000,000.00) for at least five
consecutive trading days, or (ii) the fifth anniversary of the closing of the
initial public offering of the Corporation’s Common Stock, provided Optionee is
in Service through the Vesting Date. The Option shall vest and become
exercisable on an accelerated basis in accordance with Paragraph 5 and Paragraph
7 of the Stock Option Agreement attached hereto as Exhibit A. The Option shall
not become exercisable for any additional Option Shares following Optionee’s
cessation of Service, except to the extent (if any) specifically authorized by
the Plan Administrator in its sole discretion pursuant to an express written
agreement with Optionee.

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Veritone, Inc. 2014 Stock Option/Stock Issuance
Plan (the “Plan”). Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A. Optionee understands that any Option Shares purchased under
the Option will be subject to the terms set forth in the Stock Purchase
Agreement attached hereto as Exhibit B. Optionee hereby acknowledges receipt of
a copy of the prospectus for the Plan dated May 11, 2017. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

MARKET STAND-OFF PROVISION. OPTIONEE HEREBY AGREES THAT ALL OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO A MARKET STAND-OFF
RESTRICTION, THE TERMS OF SUCH RIGHTS ARE SPECIFIED IN THE ATTACHED STOCK
PURCHASE AGREEMENT.

At Will Employment. Nothing in this Notice or in the attached Stock Option
Agreement or Plan shall confer upon Optionee any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

DATED: May 11, 2017

 

VERITONE, INC. By:  

 

  Peter F. Collins,   Chief Financial Officer

 

Name:  

 

Address:  

 

 

Attachments:

Exhibit A - Stock Option Agreement

Exhibit B – Stock Purchase Agreement

 

 

- 2 -



--------------------------------------------------------------------------------

Steelberg Performance-Based Option

EXHIBIT A

STOCK OPTION AGREEMENT

(attached hereto)



--------------------------------------------------------------------------------

Steelberg Performance-Based Option

VERITONE, INC.

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 6 or 7.

3. Limited Transferability.

(a) This option, together with the Option Shares during the period prior to
exercise, shall be neither transferable nor assignable by Optionee other than by
will or the laws of inheritance following Optionee’s death and may be exercised,
during Optionee’s lifetime, only by Optionee. However, Optionee may designate
one or more Family Members as the beneficiary or beneficiaries of this option,
and this option shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon Optionee’s death while
holding this option. Such beneficiary or beneficiaries shall take the
transferred option subject to all the terms and conditions of this Agreement,
including (without limitation) the limited time period during which this option
may, pursuant to Paragraph 6, be exercised following Optionee’s death.

(b) If this option is designated a Non-Statutory Option in the Grant Notice,
then this option, together with the unexercised Option Shares, shall be subject
to the same transfer restrictions as set forth in Paragraph 3(a), except that
such option, together with the underlying unexercised Option Shares, may be
assigned in whole or in part during Optionee’s lifetime by gift or pursuant to a
domestic relations order to one or more of Optionee’s Family Members or to a
trust established for the exclusive benefit of Optionee and/or one or more such
Family Members. The assigned portion shall be exercisable only by the person or
persons who acquire a proprietary interest in the option pursuant to such
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for this option immediately prior to such assignment.

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate,
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 6
or 7.

5. Accelerated Vesting. This option shall vest and become exercisable with
respect to 100% of the Option Shares upon termination of Optionee’s Service by
the Corporation other than for the Cause. In the event of Optionee’s cessation
of Service as a result of Optionee’s resignation for Good Reason, this option
shall vest and become exercisable with respect to fifty percent (50%) of the
Option Shares for which the option is not vested and exercisable at the time of
such cessation of Service.



--------------------------------------------------------------------------------

6. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Misconduct) while this option is outstanding, then Optionee (or
any person or persons to whom this option is transferred pursuant to a permitted
transfer under Paragraph 3) shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

(b) Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death or, if applicable, the person to whom the option is transferred
during Optionee’s lifetime pursuant to a permitted transfer under Paragraph 3
shall have the right to exercise this option. However, if Optionee dies while
holding this option and has an effective beneficiary designation in effect for
this option at the time of his or her death, then the designated beneficiary or
beneficiaries shall have the exclusive right to exercise this option following
Optionee’s death. Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the earlier of (i) the expiration of
the twelve (12)-month period measured from the date of Optionee’s death or
(ii) the Expiration Date.

(c) Should Optionee cease Service by reason of Disability while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
period of twelve (12) months (commencing with the date of such cessation of
Service) during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

Note: Exercise of this option on a date later than three (3) months following
cessation of Service due to Disability will result in loss of favorable
Incentive Option treatment, unless such Disability constitutes Permanent
Disability. In the event that Incentive Option treatment is not available, this
option will be taxed as a Non-Statutory Option upon exercise.

(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares in
which Optionee is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 5 and Paragraph 7. No
additional Option Shares shall vest and become exercisable, whether pursuant to
the normal Exercise Schedule specified in the Grant Notice or the special
vesting acceleration provisions of Paragraph 5 and Paragraph 7, following
Optionee’s cessation of Service, except to the extent (if any) specifically
authorized by the Plan Administrator pursuant to an express written agreement
with Optionee. Upon the expiration of such limited exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any Option Shares for which the option has not been exercised.

(e) Should Optionee’s Service be terminated for Cause or should Optionee
otherwise engage in conduct constituting Cause while this option is outstanding,
then this option shall terminate immediately and cease to remain outstanding.

7. Change in Control.

(a) Should a Change in Control occur during Optionee’s period of Service, then
the Option Shares at the time subject to this option, as determined by the Plan
Administrator in its sole discretion, may be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) replaced with
a cash retention program of the successor corporation which preserves the spread
existing on the unvested Option Shares at the time of the Change in Control (the
excess of the Fair Market Value of those Option Shares over the Exercise Price
payable for such shares) and

 

2



--------------------------------------------------------------------------------

provides for subsequent payout of that spread in accordance with the same
Exercise Schedule applicable to those unvested Option Shares as set forth in the
Grant Notice. Notwithstanding the foregoing, no such cash retention program
shall be established for this option (or any other option granted to Optionee
under the Plan) to the extent such program would otherwise be deemed to
constitute a deferred compensation arrangement subject to the requirements of
Code Section 409A and the Treasury Regulations thereunder. Any escrow, holdback,
earn-out or similar provisions in the agreement effecting the Change in Control
may apply to a cash retention program described in clause (ii) above to the same
extent and in the same manner as such provisions apply to a holder of a share of
Common Stock, as determined by the Plan Administrator.

(b) If this option is not assumed, continued or replaced in accordance with
Paragraph 7(a) or is otherwise cancelled in connection with the Change in
Control, then provided that the aggregate entity value of the Corporation in the
Change in Control is equal to or greater than Four Hundred Million Dollars
($400,000,000.00), this option shall, immediately prior to the effective date of
the Change in Control, become vested and exercisable with respect to all the
shares of Common Stock at the time subject to this option, and may be exercised
for any or all of those shares as fully-vested shares of Common Stock. If this
option, as so accelerated, remains outstanding at the time of a Change in
Control, Optionee shall be entitled to receive, upon consummation of the Change
in Control, a cash payment in an amount equal to the spread existing on the
Option Shares that are vested and exercisable at the time of the Change in
Control (the excess of the Fair Market Value of those shares over the aggregate
exercise price payable for such shares), if any. However, the option shall be
subject to cancellation and termination, without cash payment or other
consideration due the award holder for any Option Shares in which Optionee is
not then vested and exercisable pursuant to the Exercise Schedule specified in
the Grant Notice or the special vesting acceleration provisions of Paragraph 5
and this Paragraph 7(b). The option shall also be subject to cancellation and
termination in its entirety, without cash payment or other consideration due the
award holder, if the Fair Market Value per share of Common Stock on the date of
such Change in Control is less than the per share exercise price in effect for
such option. Any escrow, holdback, earn-out or similar provisions in the
agreement effecting the Change in Control shall apply to any such cash payment
to the same extent and in the same manner as such provisions apply to a holder
of a share of Common Stock.

(c) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.

(d) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent that the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the Plan Administrator may, in its sole discretion, provide in the
document evidencing the Change in Control that the successor corporation (or
parent thereof) shall, in connection with the assumption or continuation of this
option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control.

(e) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

8. Adjustment in Option Shares. In the event of any of the following
transactions affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, combination of shares, exchange of shares or
other similar transaction affecting the Common Stock without the Corporation’s
receipt of consideration or in the event of a substantial reduction to the value
of the outstanding shares of Common Stock as a result of a spin-off transaction
or extraordinary distribution, then equitable adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price. The adjustments shall be made by the Plan Administrator
in such manner as the Plan Administrator deems appropriate in order to reflect
such change, and those adjustments shall be final, binding and conclusive.

 

3



--------------------------------------------------------------------------------

9. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.

10. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Stock Purchase Agreement for any
option exercised on or before May 11, 2019, or after that date, a Notice of
Exercise, or comply with such procedure as the Corporation may establish from
time to time for notifying the Corporation of the exercise of this option, for
the Option Shares for which the option is exercised.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation; or

(B) in shares of Common Stock valued at Fair Market Value on the Exercise Date
and held by Optionee (or any other person or persons exercising the option) for
the period (if any) necessary to avoid a charge to the Corporation’s earnings
for financial reporting purposes; or

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (a) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
compliance with any applicable pre-clearance or pre-notification requirements)
to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm on such settlement date in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the Stock
Purchase Agreement or the Notice of Exercise delivered to the Corporation in
connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Execute and deliver to the Corporation such written representations as may
be requested by the Corporation in order for it to comply with the applicable
requirements of applicable securities laws.

(v) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.

 

4



--------------------------------------------------------------------------------

(c) In no event may this option be exercised for any fractional shares.

11. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

12. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 7, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

13. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

16. Stockholder Approval. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

17. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or
(ii) more than twelve (12) months after the date Optionee ceases to be an
Employee by reason of Permanent Disability.

(b) This option shall not become exercisable in the calendar year in which
granted if (and to the extent) the aggregate Fair Market Value (determined at
the Grant Date) of the Common Stock for which this option would otherwise first
become exercisable in such calendar year would, when added to the aggregate
value (determined as of the respective date or dates of grant) of the Common
Stock and any other securities for which one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. To the extent the exercisability of this option is
deferred by reason of the foregoing limitation, the deferred portion shall
become exercisable in the first calendar

 

5



--------------------------------------------------------------------------------

year or years thereafter in which the One Hundred Thousand Dollar ($100,000)
limitation of this Paragraph 17(b) would not be contravened, but such deferral
shall in all events end immediately prior to the effective date of a Change in
Control in which this option is not to be assumed or otherwise continued in
effect, whereupon the option shall become immediately exercisable as a
Non-Statutory Option for the deferred portion of the Option Shares.

(c) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, this option and each of
those other options shall be deemed to become first exercisable in that calendar
year on the basis of the chronological order in which they were granted, except
to the extent otherwise provided under applicable law or regulation.

 

 

6



--------------------------------------------------------------------------------

Steelberg Performance-Based Option

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Option Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Cause shall have the meaning assigned to such term in the Employment
Agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Optionee or any other person in the Service of the Corporation (or any
Parent or Subsidiary) for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Cause.

D. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in liquidation or dissolution of
the Corporation, or

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.

E. Code shall mean the Internal Revenue Code of 1986, as amended.

F. Common Stock shall mean the Corporation’s common stock.

G. Corporation shall mean Veritone, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Veritone, Inc. which shall by appropriate action assume this option.

H. Disability shall mean the inability of Optionee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Plan Administrator on the basis of
such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.

I. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

A-1



--------------------------------------------------------------------------------

J. Employment Agreement shall mean the Employment Agreement between the
Corporation and Optionee effective as of March 14, 2017.

K. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.

L. Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

M. Exercise Schedule shall mean the Exercise Schedule specified in the Grant
Notice pursuant to which Optionee is to vest in the Option Shares in a series of
installments over his or her period of Service.

N. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

O. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global or Global
Select Market, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question, as the price is reported by the
National Association of Securities Dealers for that particular Stock Exchange
and published in The Wall Street Journal. If there is no closing selling price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

(iii) If the Common Stock is not at the time listed on any Stock Exchange, then
the Fair Market Value shall be determined by the Plan Administrator through the
reasonable application of a reasonable valuation method that takes into account
the applicable valuation factors set forth in the Treasury Regulations issued
under Section 409A of the Code; provided, however, that if the option is
designated as an Incentive Option in the Grant Notice, then such Fair Market
Value shall be determined in accordance with the standards of Section 422 and
the applicable Treasury Regulations thereunder.

P. Family Member shall mean any of the following members of Optionee’s family:
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

Q. Good Reason shall have the meaning assigned to such term in the Employment
Agreement.

R. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

S. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

T. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

U. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

V. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

A-2



--------------------------------------------------------------------------------

W. Notice of Exercise shall mean the notice of exercise in such form as provided
by the Corporation.

X. Option Shares shall mean the number of shares of Common Stock subject to the
option.

Y. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

Z. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

AA. Plan shall mean the Corporation’s 2014 Stock Option/Stock Issuance Plan.

BB. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

CC. Service shall mean Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
in the capacity of an Employee, a non-employee member of the board of directors
or a consultant or independent advisor. For purposes of this Agreement, Optionee
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) Optionee no longer performs services in any of the
foregoing capacities for the Corporation or any Parent or Subsidiary or (ii) the
entity for which Optionee is performing such services ceases to remain a Parent
or Subsidiary of the Corporation, even though Optionee may subsequently continue
to perform active services for that entity. Service shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that should such leave of absence exceed
three (3) months, then for purposes of determining the period within which the
Option (if designated as an Incentive Option in the Grant Notice) may be
exercised as such an Incentive Option under the federal tax laws, Optionee’s
Service shall be deemed to cease on the first day immediately following the
expiration of such three (3)-month period, unless Optionee is provided with the
right to return to Service following such leave either by statute or by written
contract. Except to the extent otherwise required by law or expressly authorized
by the Plan Administrator or by the Corporation’s written policy on leaves of
absence, no Service credit shall be given for vesting purposes for any period
Optionee is on a leave of absence.

DD. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

EE. Stock Purchase Agreement shall mean the stock purchase agreement in
substantially the form of Exhibit B to the Grant Notice.

FF. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-3



--------------------------------------------------------------------------------

Steelberg Performance-Based Option

EXHIBIT B

FORM OF STOCK PURCHASE AGREEMENT

(attached hereto)



--------------------------------------------------------------------------------

INSTALLMENT

VERITONE, INC.

STOCK PURCHASE AGREEMENT

AGREEMENT made this     day of             , 20    by and between Veritone,
Inc., a Delaware corporation, and                     , Optionee under the
Corporation’s 2014 Stock Option/Stock Issuance Plan.

All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.

 

  A. EXERCISE OF OPTION

1. Exercise. Optionee hereby purchases                 shares of Common Stock
(the “Purchased Shares”) pursuant to that certain option (the “Option”) granted
to Optionee on                     ,             (the “Grant Date”) to purchase
up to                 shares of Common Stock (the “Option Shares”) under the
Plan at the exercise price of $            per share (the “Exercise Price”).

2. Payment. Concurrently with the delivery of this Agreement to the Corporation,
Optionee shall pay the Exercise Price for the Purchased Shares in accordance
with the provisions of the Option Agreement and shall deliver whatever
additional documents may be required by the Option Agreement as a condition for
exercise.

3. Stockholder Rights. Optionee (or any successor in interest) shall have all
the rights of a stockholder (including voting, dividend and liquidation rights)
with respect to the Purchased Shares, subject, however, to the market stand-off
provision set forth herein.

 

  B. TRANSFER RESTRICTIONS

1. Restriction on Transfer. Optionee shall not transfer, assign, encumber or
otherwise dispose of any of the Purchased Shares in contravention of the Market
Stand-Off.

2. Transferee Obligations. Each person (other than the Corporation) to whom the
Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Market Stand-Off to the same
extent such shares would be so subject if retained by Optionee.

3. Market Stand-Off.

(a) In connection with any underwritten public offering by the Corporation of
its equity securities pursuant to an effective registration statement filed
under the 1933 Act, including the Corporation’s initial public offering, Owner
shall not sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the purchase of, or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to,
any Purchased Shares without the prior written consent of the Corporation or its
underwriters. Such restriction (the “Market Stand-Off”) shall be in effect for
such period of time from and after the effective date of the final prospectus
for the offering as may be requested by the Corporation or such underwriters. In
no event, however, shall such period exceed the greater of: (a) one hundred
eighty (180) days, or (b) if required by such underwriter, such



--------------------------------------------------------------------------------

longer period of time as is necessary to enable the underwriter to issue a
research report, analyst recommendation or opinion in accordance with the
then-applicable rules and regulations of the Financial Regulatory Authority,
Inc. and the applicable stock exchange, but in no event in excess of two hundred
ten (210) days following the effective date of the registration statement
relating to such offering. The Market Stand-Off shall in no event be applicable
to any underwritten public offering effected after May 11, 2019 and all of the
transfer restrictions and other obligations of Section B of this Agreement shall
lapse at 5 pm Pacific time on May 11, 2019.

(b) Owner shall be subject to the Market Stand-Off provided and only if the
officers and directors of the Corporation are also subject to similar
restrictions.

(c) Any new, substituted or additional securities which are by reason of any
Recapitalization or Reorganization distributed with respect to the Purchased
Shares shall be immediately subject to the Market Stand-Off, to the same extent
the Purchased Shares are at such time covered by such provisions.

(d) In order to enforce the Market Stand-Off, the Corporation may impose
stop-transfer instructions with respect to the Purchased Shares until the end of
the applicable stand-off period.

 

  C. GENERAL PROVISIONS

1. At Will Employment. Nothing in this Agreement or in the Plan shall confer
upon Optionee any right to continue in employment or service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining Optionee)
or of Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s service or employment at any time for any reason, with or without
cause.

2. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

  D. MISCELLANEOUS PROVISIONS

1. Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Corporation may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Purchased Shares
pursuant to the provisions of this Agreement.

2. Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without resort to that
state’s conflict-of-laws rules.

 

2



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

5. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon Optionee, Optionee’s permitted assigns and the legal representatives,
heirs and legatees of Optionee’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to join herein
and be bound by the terms hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

VERITONE, INC. By:     Name:  

 

Title:  

 

 

OPTIONEE NAME: Address:  

 

 

 

3



--------------------------------------------------------------------------------

SPOUSAL ACKNOWLEDGMENT

The undersigned spouse of Optionee has read and hereby approves the foregoing
Stock Purchase Agreement. In consideration of the Corporation’s granting
Optionee the right to acquire the Purchased Shares in accordance with the terms
of such Agreement, the undersigned hereby agrees to be irrevocably bound by all
the terms of such Agreement.

 

 

SPOUSE NAME: Address:    

 



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Purchase Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Common Stock shall mean the Corporation’s common stock.

D. Corporation shall mean Veritone, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Veritone, Inc. which shall by appropriate action adopt the Plan.

E. Exercise Price shall have the meaning assigned to such term in Paragraph A.1.

F. Family Member shall mean any of the following members of the Optionee’s
family: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

G. Market Stand-Off shall mean the market stand-off restriction specified in
Paragraph B.3.

H. 1933 Act shall mean the Securities Act of 1933, as amended.

I. Option shall have the meaning assigned to such term in Paragraph A.1.

J. Option Agreement shall mean all agreements and other documents evidencing the
Option.

K. Optionee shall mean the person to whom the Option is granted under the Plan.

L. Owner shall mean Optionee and all subsequent holders of the Purchased Shares
who derive their chain of ownership through a Permitted Transfer from Optionee.

M. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

N. Permitted Transfer shall mean (i) a gratuitous transfer of the Purchased
Shares to one or more of the Optionee’s Family Members or to a trust established
for Optionee or one or more such Family Members, provided and only if Optionee
obtains the Corporation’s prior written consent to such transfer, (ii) a
transfer of title to the Purchased Shares effected pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death or (iii) a transfer to the
Corporation in pledge as security for any purchase-money indebtedness incurred
by Optionee in connection with the acquisition of the Purchased Shares.

 

A-1



--------------------------------------------------------------------------------

O. Plan shall mean the Corporation’s 2014 Stock Option/Stock Issuance Plan, as
amended.

P. Purchased Shares shall have the meaning assigned to such term in Paragraph
A.1.

Q. Recapitalization shall mean any of the following transactions affecting the
Corporation’s outstanding Common Stock as a class without the Corporation’s
receipt of consideration: any stock split, stock dividend, spin-off transaction,
extraordinary distribution (whether in cash, securities or other property),
recapitalization, combination of shares, exchange of shares or other similar
transaction affecting the Common Stock without the Corporation’s receipt of
consideration.

R. Reorganization shall mean any of the following transactions:

(i) a merger or consolidation in which the Corporation is not the surviving
entity,

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets,

(iii) a reverse merger in which the Corporation is the surviving entity but in
which the Corporation’s outstanding voting securities are transferred in whole
or in part to a person or persons different from the persons holding those
securities immediately prior to the merger, or

(iv) any transaction effected primarily to change the state in which the
Corporation is incorporated or to create a holding company structure.

S. SEC shall mean the Securities and Exchange Commission.

T. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-2